DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed January 5, 2022, applicant submitted an amendment filed on April 4, 2022, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants arguments are persuasive, but are moot in view of new grounds of rejection.  In particular, art previously cited teaches the claim amendments.  For example, Melendo Casado et al. teaches that the device selector selects a device based on the device that was used most recently.  For example, if a hotword can activate both the phone and the television, however, the phone was active recently, then that’s the assistant that will execute the command (p. 0050).  Similar to Khan.  It teaches that if two devices tie, the system chooses the most recently used device (p. 0122, 0336-0337).  When contemplating claim amendments, Applicants are advised to review the prior art cited.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadkar et al. (PGPUB 2018/0204569), hereinafter referenced as Nadkar in view of Melendo Casado et al. (PGPUB 2018/0061419), hereinafter referenced as Melendo Casado. 

Regarding claims 1, 11 and 19, Nadkar discloses an agent system, device and medium, hereinafter referenced as a system comprising: 
an agent server (p. 0049); and
a terminal device (in-vehicle infotainment; p. 0009) comprising 
a first processor comprising hardware (p. 0050), the first processor being configured to 
recognize spoken voice of a user (voice command from driver; p. 0009), 
determine to which speech interaction agent among a plurality of speech interaction agents an instruction included in the spoken voice of the user is directed (google, alexa, etc.; p. 0013, 0038), and 
transfer the spoken voice of the user to the agent server which is configured to realize a function of the determined speech interaction agent (open garage; p. 0013, 0038); 
wherein the agent server comprises:
a second processor comprising hardware, the second processor (p. 0050) being configured to 
recognize the spoken voice of the user is transferred from the terminal device (p. 0009), and 
output a result of the recognition to the terminal device (p. 0034), but does not specifically teach in a case where the spoken voice of the user includes a wake up phrase of more than one of the plurality of speech interaction agents, determine that the instruction included in the spoken voice of the user is directed to a speech interaction agent corresponding to a last mentioned wakeup phrase of the wake up phrases.
Melendo Casado teaches a system comprising:
an agent server (device selector; figure 1, element 146);
wherein in a case where the spoken voice of the user includes a wake up phrase of more than one of the plurality of speech interaction agents (hotword that operates both a phone and a television), determine that the instruction included in the spoken voice of the user is directed to a speech interaction agent corresponding to a last mentioned wakeup phrase of the wake up phrases (recently used; p. 0050), to assist with determining the appropriate device to select.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to provide additional features to determine device selection.
Regarding claim 2, Nadkar discloses a system wherein the second processor is configured to: 
perform processing based on the result of the recognition (perform action; p. 0034); and 
output response data related to the processing to the terminal device (output results; p. 0034).
Regarding claim 3, Nadkar discloses a system as described above in claim 1.  In addition, Nadkar discloses a system wherein the first processor is configured to output a recognition result of the spoken voice of the user to the agent server instead of the spoken voice of the user (interface; p. 0030, 0038).
Regarding claims 6 and 14, Nadkar discloses a system wherein the first processor is configured to: 
convert the spoken voice of the user into text data (speech to text; p. 0013, 0038); and 
determine, in a case where a phrase identifying a particular speech interaction agent is included in the text data, that the instruction is for the particular speech interaction agent (Alexa, Google etc.; p. 0013, 0038).  
Regarding claims 7 and 15, Nadkar discloses a system wherein the spoken voice of the user includes a phrase identifying a particular speech interaction agent, and the instruction is for the pariculary speech interaction agent (Alexa, Google etc.; p. 0013, 0038).  
Regarding claim 8 and 16, Nadkar discloses a system wherein the terminal device includes a button pressed by the user while speaking (button; p. 0009, 0037).  
Regarding claims 9 and 17, Nadkar discloses a system wherein the terminal device is an in-vehicle device mounted on a vehicle (in-vehicle; p. 0009-0020).  
Regarding claims 10 and 18, Nadkar discloses a system wherein the terminal device is an information terminal device owned by the user (driver; p. 0009).  
	Regarding claim 12, it is interpreted and rejected for similar reasons as set forth in the combination of claims 2 and 3.
Regarding claim 20, it is interpreted and rejected for similar reasons as set forth in claim 3.  In addition, Nadkar discloses a system comprising acquiring response data related to processing based on the recognition result of the spoken voice of the user from the agent server (p. 0013, 0030, 0038).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadkar in view of Melendo Casado and in further view of Wang et al. (PGPUB 2018/0293484), hereinafter referenced as Wang.

Regarding claims 4 and 13, Nadkar and Melendo Casado disclose a system as described above, but does not specifically teach wherein the terminal device includes a display, and the first processor is configured to cause, when determining to which speech interaction agent among the plurality of speech interaction agents the instruction included in the spoken voice of the user is directed, the display to display a name of the determined speech interaction agent.  
Wang discloses a system wherein the terminal device includes a display (p. 0137, 0143-0145), and 
the first processor is configured to cause, when determining to which speech interaction agent among the plurality of speech interaction agents the instruction included in the spoken voice of the user is directed, the display to display a name of the determined speech interaction agent (p. 0137, 0143-0145), to present an indication of the responding virtual agent.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to provide feedback for a friendly interaction.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadkar in view of Melendo Casado and in further view of Kannan (PGPUB 2017/0140449), hereinafter referenced as Kannan.

Regarding claim 5, Nadkar and Melendo Casado disclose a system as described above, but does not specifically teach wherein the second processor is configured to: 
accumulate interaction contents of the user as preference information of the user in a memory, and perform, when performing the processing based on the recognition result of the spoken voice of the user which result is transferred from the terminal device, the processing in consideration of the preference information of the user.  
Kannan discloses a system wherein the second processor is configured to: 
accumulate interaction contents of the user as preference information of the user in a memory, and perform, when performing the processing based on the recognition result of the spoken voice of the user which result is transferred from the terminal device, the processing in consideration of the preference information of the user (p. 0047-0053), to customize a user interaction.  
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to provide a better interaction.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657